Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-19 are directed to embodiment(s) that are independent or distinct from the embodiment claimed in claim 1 for the following reasons: Claim 1 is directed to the embodiment of a rim shown in Figure 6. Claims 13-19 are drawn to one or more embodiments that include physical structure that is mutually exclusive from the embodiment of Figure 6. Furthermore, the specification fails to provide an explicit description that the features of the various embodiments are usable together. 
Since independent claim 1 is drawn only to the rim embodiment show in Figure 6, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.
	The lined through reference is completely unrelated to the claimed invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side walls of the rim including “straight side surfaces” as set forth in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "204" have both been used to designate the same element.  
	Reference characters "202" and "206" have both been used to designate the same element.  
	Reference characters "270" and "296" have both been used to designate the same element.  
	Reference characters "300" and "308" have both been used to designate the same element.  
	Reference characters "302" and "306" have both been used to designate the same element.  
	Reference characters "370" and "396" have both been used to designate the same element.  
	Reference characters "400" and "404" have both been used to designate the same element.  
	Reference characters "402", "406", and "410" have been used to designate the same element.  
	Reference characters "500" and "504" have both been used to designate the same element.  
	Reference characters "502" and "506" have both been used to designate the same element.  
	Reference characters "600", "604", and "696" have been used to designate the same element.  
	Reference characters "602" and "606" have both been used to designate the same element.  
	Reference characters "700" and "796" have both been used to designate the same element.  
	Reference characters "702" and "706" have both been used to designate the same element.  
	Reference characters "800", "802", and "896" have been used to designate the same element.  
	Reference characters "900", "902", "904", and "996" have been used to designate the same element.  
	Reference characters "1000", "1002", and "1096" have been used to designate the same element.  
	Reference characters "1100", "1102", "1106", "1104", and "1196" have been used to designate the same element.  
	Reference characters "1200" and "1204" have both been used to designate the same element.  
	Reference characters "1202" and "1210" have both been used to designate the same element.  
	Reference characters "1206" and "1210" have both been used to designate the same element.  
	Reference characters "1300" and "1396" have both been used to designate the same element.  
	Reference characters "1302", "1306", and "1310" have been used to designate the same element.  
	Reference characters that designate an overall element (such as a side wall) should include an arrowhead at the end of its leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2014.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the label “Replacement Sheet” should be removed from the drawings, given the fact that these are the originally filed drawings for the instant application, and no preliminary amendments to the drawings have been made.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] fails to note that the parent application has been abandoned.  
	The last line of page 25 of the specification lacks punctuation. 
	Page 26 of the specification is completely devoid of text, and is not needed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fioravanti (EP 2033809) in view of Scruggs (2017/0080749) and in further view of Melbinger (7,658,007). First, it should be noted that the limitation that the wheel rim is a “bicycle” rim is an intended use, which gets little to no patentable weight. Fioravanti shows a wheel rim having all of the features as set forth in the above claims, except as specifically noted below.
	Regarding claim 1, Figure 2 of Fioravanti shows a wheel rim 30 having a circumferential tire bed 48 having first 40 and second 42 edge regions, a spoke face (at 58), and first and second side walls (respectively adjacent cavities 44 and 46) that extend from the spoke face (at 58) and terminate at the opposing end regions (40 and 42) of the tire bed 48. The side walls include first 36 and second 38 side wall extensions that terminate at outer radial edges. The side wall extensions (36 and 38) have a thickness that varies with respect to the central radial axis C’. 
	Per claim 4, the tire bed 48 is radially spaced apart from the spoke face (at 58) to form a cavity 50 (and 44 and 46) with the side walls. 
	Regarding claim 5, the side walls of Fioravanti include “straight side surfaces” inasmuch as the Applicant’s invention is shown and disclosed to include. 
	Per claims 6-8, the side wall extensions (36 and 38) may be formed from composite fiber material, aluminum alloy, or a metal matrix composite material. 
	Per claim 9, the rim 30 is symmetrical about the central radial axis C’. Each side wall extension (36 and 38) includes inner and outer side surfaces, with the inner side surface being closer to the central radial axis C’ (and the outer surface being farther therefrom). The inner and outer surfaces are non-parallel. 
	Per claim 10, the outer radial edges are enlarged curved surfaces. 
	Regarding claims 1-3, Fioravanti does not disclose the maximum width of the outer radial edges of the side wall extensions (36 and 38) being at least 3.8mm. Scruggs teaches the use of a wheel rim having side wall extensions having a maximum width 210 of at least 3.8mm (see paragraph [0021]). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the side wall extensions of Fioravanti with a maximum width of at least 3.8mm, for the purpose of preventing the tire from demounting from the rim in the event of an obstacle hitting the side wall extension.  
	Regarding claim 1, Fioravanti as modified by Scruggs does not show the thickness of the side wall extensions being greater at the outer radial edges than at a location radially spaced therefrom and adjacent to the opposing end regions. Figures 1 and 5 of Melbinger teaches a rim 100 having side wall extensions 106 that have varying thickness with respect to a central radial axis, with the thickness being greater at the outer radial edges than at a location radially spaced therefrom and adjacent to the opposing end regions. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the outer radial edges of Fioravanti as modified by Scruggs in the manner taught by Melbinger, as a substitute equivalent configuration, for the purpose of increasing retention of the tire beads on the rim. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fioravanti in view of Scruggs and Melbinger as applied to claims 1-11 above, and further in view of Matsuda (5,820,709). Fioravanti as modified by Scruggs and Melbinger does not show the outer radial edges defining a pair of circular curves extending over at least 90 degrees of circular curvature. 
	Figure 2 of Matsuda teaches such a feature. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the outer radial edges of Fioravanti as modified by Scruggs and Melbinger in the manner taught by Matsuda, as a substitute equivalent configuration, for the purpose of increasing retention of the tire beads on the rim, and/or to provide an increased contact support area in the event that the tire deflates during use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel rims having enlarged flange ends.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617